Walton, J.
When, in any case pending upon the law docket upon motion or exceptions, there is an entry upon the district clerk’s docket, made either by consent of parties or by order of the court, that copies or arguments are to be furnished within a certain time, or the motion or exceptions to be overruled, if the required copies or arguments are not placed in the hands of the chief justice within the time limited, the case will be disposed of under the direction of the chief justice in accordance with such entry without further examination or consultation.

Exertions overruled.

Appleton, C. J., Diokerson, Barrows, Yirgin and Peters, JJ., concurred.